             Case 8:20-cv-00071-PX Document 1 Filed 01/10/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                  SOUTHERN DIVISION

                                                   :
LaSha Cox,                                         :
                                                   : Civil Action No.: ______
                        Plaintiff,                 :
        v.                                         :
                                                   :
Advanced Capital Solutions; and DOES 1-10,         : COMPLAINT
inclusive,                                         :
                                                   :
                        Defendants.                :
                                                   :

                For this Complaint, the Plaintiff, LaSha Cox, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, LaSha Cox (“Plaintiff”), is an adult individual residing in

Brandywine, Maryland, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant, Advanced Capital Solutions (“Advanced”), is an Ohio business entity

with an address of 5553 Whipple Avenue NW, North Canton, Ohio 44720, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
             Case 8:20-cv-00071-PX Document 1 Filed 01/10/20 Page 2 of 5



       6.      Does 1-10 (the “Collectors”) are individual collectors employed by Advanced and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

       7.      Advanced at all times acted by and through one or more of the Collectors.

                       ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       10.     The Debt was purchased, assigned or transferred to Advanced for collection, or

Advanced was employed by the Creditor to collect the Debt.

       11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. Advanced Engages in Harassment and Abusive Tactics

       12.     On or about October 30, 2019, Advanced began contacting Plaintiff in an attempt

to collect the Debt.

       13.     During its initial conversation with Plaintiff, Advanced falsely threatened to take

legal action against Plaintiff if an immediate payment was not made towards the Debt.

       14.     Such threat overshadowed Plaintiff’s right to dispute the Debt.

   C. Plaintiff Suffered Actual Damages

       15.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.
                                                 2
              Case 8:20-cv-00071-PX Document 1 Filed 01/10/20 Page 3 of 5



        16.     As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, fear, frustration and

embarrassment.

                                    COUNT I
                   VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        17.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        18.     The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        19.     The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        20.     The Defendants’ conduct violated 15 U.S.C. § 1692e(2) in that Defendants

misrepresented the character, amount and legal status of the Debt.

        21.     The Defendants’ conduct violated 15 U.S.C. § 1692e(5) in that Defendants

threatened to take legal action, without actually intending to do so.

        22.     The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

        23.     The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.

        24.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

        25.     The Plaintiff is entitled to damages as a result of Defendant’s violations.


                                                  3
              Case 8:20-cv-00071-PX Document 1 Filed 01/10/20 Page 4 of 5



                              COUNT II
     VIOLATIONS OF THE MARYLAND CONSUMER DEBT COLLECTION ACT
                   MD. CODE COMM. LAW § 14-201, et seq.

       26.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       27.      The Defendants are each individually a “collector” as defined under MD. Code

Comm. Law § 14-201(b).

       28.      The debt is a “consumer transaction” as defined under MD. Code Comm. Law

§ 14-201(c).

       29.      The Defendants attempted to claim and enforce a right which the Defendants did

not have a legal right to enforce or claim, in violation of MD. Code Comm. Law § 14-202(8).

       30.      The Plaintiff is entitled to damages proximately caused by the Defendants’

violations.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                       against the Defendants;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                       § 1692k(a)(3) against the Defendants;

                   4. Actual damages pursuant to MD. Code Comm. Law § 14-203;

                   5. Actual damages pursuant to MD. Ann. Code. Bus. Reg. § 7-401(b);

                   6. Actual damages from the Defendants for the all damages suffered as a result

                       of the intentional, reckless, and/or negligent FDCPA violations in an amount

                       to be determined at trial for the Plaintiff; and
                                                   4
          Case 8:20-cv-00071-PX Document 1 Filed 01/10/20 Page 5 of 5



                 7. Such other and further relief as may be just and proper.

                     TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: January 10, 2020

                                            Respectfully submitted,

                                            By     /s/ Sergei Lemberg
                                            Sergei Lemberg, Esq.
                                            LEMBERG LAW, L.L.C.
                                            43 Danbury Road, 3rd Floor
                                            Wilton, CT 06897
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            ATTORNEYS FOR PLAINTIFF




                                               5
